Citation Nr: 1104210	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral 
patellofemoral syndrome.

2.  Entitlement to a compensable initial evaluation for 
hammertoe, status post arthrodesis, proximal interphalangeal 
joint and distal interphalangeal joint of the left second toe.

3.  Entitlement to a compensable initial evaluation for 
hammertoe, status post arthrodesis, proximal interphalangeal 
joint and distal interphalangeal joint of the right second toe.

4.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder prior to September 18, 2008.

5.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder on and after September 18, 2008.

6.  Entitlement to a total evaluation based on individual 
unemployability.

REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran; T.S., Witness


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from May 2004 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2007 and 
February 2009 by the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).

During the September 2010 Board hearing, the Veteran's attorney 
raised a claim of entitlement to an effective date prior to 
September 18, 2008 for the assignment of 70 percent for 
posttraumatic stress disorder (PTSD).  This claim is encompassed 
by the Veteran's claim of entitlement to an increased initial 
evaluation for his service-connected PTSD and, thus, will not be 
addressed separately herein.

The issue of entitlement to a total rating based on individual 
unemployability (TDIU), is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  In January 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for bilateral patellofemoral 
syndrome.

2.  In January 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to a compensable initial evaluation for hammertoe, 
status post arthrodesis, proximal interphalangeal joint and 
distal interphalangeal joint of the left second toe.

3.  In January 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to a compensable initial evaluation for hammertoe, 
status post arthrodesis, proximal interphalangeal joint and 
distal interphalangeal joint of the right second toe.

4.  Since the initial grant of service connection, the Veteran's 
PTSD was manifested by orientation to time, place, and person; 
air to good eye contact; intelligence within normal limits; 
speech that was mildly tangential, but relevant, coherent, 
logical, not pressured, and with no loose association; occasional 
inappropriate behavior; no delusions or hallucinations; an 
unimpaired thought process; an ability to maintain personal 
hygiene and conduct activities of daily living; fair or adequate 
concentration; panic attacks; fair insight and judgment; no 
suicidal or homicidal ideations; a restricted range of affect; no 
aberrant behavior or involuntary movement; psychomotor agitation 
and retardation; no symptoms of mania or psychosis; a 
predominately integrated thought process, but was noted to be 
circumstantial and tangential on one occasion; no hallucinations 
or delusions; restlessness; speech that was occasionally 
"rather" rapid and pressured, but was otherwise fluent and of 
regular rate and volume; one instance of answering questions in a 
tangential and circumstantial manner; a labile and "rather" 
constricted affect at times; depression; sleep disrupted by 
nightmares when not on medication; intrusive memories; persistent 
numbing of general responsiveness; markedly diminished interest 
in participating in significant activities; a sense of 


hopelessness; feelings of worthlessness and guilt; difficulty 
with concentration; reduced libido; easily irritated and feelings 
of detachment or estrangement; reports of ritualistic or 
compulsive behaviors; difficulties with impulse control, with 
unprovoked irritability, with periods of violence; anxiety; and 
good immediate memory recall, but moderately impaired long- and 
short-term memory; dislike of crowds; with Global Assessment of 
Functioning scores that predominately indicated borderline 
moderate/serious symptoms or moderate/serious difficulty in 
social and occupational functioning.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
bilateral patellofemoral syndrome have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to a compensable initial 
evaluation for hammertoe, status post arthrodesis, proximal 
interphalangeal joint and distal interphalangeal joint of the 
left second toe, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

3.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to a compensable initial 
evaluation for hammertoe, status post arthrodesis, proximal 
interphalangeal joint and distal interphalangeal joint of the 
right second toe, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2010).

4.  The criteria for a 70 percent rating, but no more, for PTSD 
have been met for since the initial grant of service connection.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may not 
withdraw a substantive appeal filed by the veteran personally 
without the express written consent of the veteran.  38 C.F.R. § 
20.204(c).

With regard to the issue of entitlement to service connection for 
bilateral patellofemoral syndrome, the issue of entitlement to a 
compensable initial evaluation for hammertoe, status post 
arthrodesis, proximal interphalangeal joint and distal 
interphalangeal joint of the left second toe, and the issue of 
entitlement to a compensable initial evaluation for hammertoe, 
status post arthrodesis, proximal interphalangeal joint and 
distal interphalangeal joint of the right second toe, prior to 
the promulgation of a decision by the Board, the Veteran 
indicated that he wished to withdraw his appeal in January 2010.  
The Veteran reiterated his wish to withdraw these claims at a 
September 2010 Board hearing.  As a result, no allegation of 
error of fact or law remains before the Board for consideration 
with regard to these issues.  As such, the Board finds that the 
Veteran has withdrawn his claims as to these issues, and 
accordingly, the Board does not have jurisdiction to review the 
appeal as to the issue of entitlement to service connection for 
bilateral patellofemoral syndrome, the issue of entitlement to a 
compensable initial evaluation for hammertoe, status post 
arthrodesis, proximal interphalangeal joint and distal 
interphalangeal joint of the left second toe, and the issue of 
entitlement to a compensable initial evaluation for hammertoe, 
status post arthrodesis, proximal interphalangeal joint and 
distal interphalangeal joint of the right second toe, and they 
are dismissed.

PTSD

With respect to the Veteran's claims of entitlement to increased 
ratings for his service-connected PTSD, according to the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims of entitlement to increased evaluations for 
PTSD arise from his disagreement with the initial evaluations 
assigned following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

The duty to assist the Veteran has been satisfied in this case.  
The RO has obtained the Veteran's service treatment records and 
his identified VA and private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been 
afforded VA examinations that are adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Specifically, the examiners took into account the Veteran's 
statements and treatment records, which allowed for fully-
informed evaluations of the claimed disability.  Id.  

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Historically, the Veteran served on active duty from May 2004 to 
June 2007.  In August 2007, he submitted a claim of entitlement 
to service connection for PTSD.  In December 2007, this claim was 
granted and a 30 percent rating was assigned thereto, effective 
June 16, 2007.  See 38 C.F.R. § 3.400 (2010).  The Veteran 
perfected an appeal, seeking a higher initial rating.  In July 
2010, the rating assigned to the Veteran's service-connected PTSD 
was increased to 70 percent, effective September 18, 2008.  The 
claims were then certified to the Board for appellate review.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule 
is primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a result 
of or incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The current appeal is based on the assignment of initial 
disability ratings following the initial award of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, evidence contemporaneous with the claim and the 
rating decision that granted service connection is most probative 
of the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Id. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time.  
Id.

PTSD is rated at 30 percent when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  A GAF score of 51-60 indicates 
moderate symptoms or moderate difficulty in social, occupational 
or school functioning.  Id.  A GAF score of 41-50 is assigned 
where there are, "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  Id. 

In August 2007, the Veteran underwent a psychiatric assessment.  
The Veteran reported returning in September 2005 following a tour 
in Iraq.  His then spouse observed an attitude change and 
increased alcohol consumption, which contributed to their 
divorce.  At the time of this assessment, the Veteran reported 
difficulties getting along with others, anger, and isolation.  
The Veteran reported the following signs and symptoms of PTSD:  
recurrent and intrusive distressing recollections of wartime 
experiences; recurrent distressing dreams; re-experiencing 
episodes, sometimes elicited by external stimuli; avoidance 
behavior; inability to recall aspect of traumatic events; 
markedly diminished interest in participating in significant 
activities; feelings of detachment or estrangement; restricted 
range of affect; sense of foreshortened future; difficulty 
falling or staying asleep; irritability; angry outbursts; 
difficulty concentrating; hypervigilance; and an exaggerated 
startle response.  A mental status examination revealed 
orientation to time, place, and person; appropriately dress; 
appearing stated age; good eye contact; a tense, emotional, 
irritable, angry, elated, and isolated affect; speech that was 
relevant, coherent, logical, not pressured, and with no loose 
association; no delusions or hallucinations; fair concentration; 
limited memory; fair insight and judgment; and no suicidal or 
homicidal ideations.  A GAF score of 52 was assigned.

In October 2007, the Veteran underwent a VA examination to 
ascertain the presence of PTSD and, if present, the severity and 
etiology thereof.  The examination lasted 90 minutes and, because 
the Veteran needed to catch a shuttle, was followed by a 40-
minute phone conversation the next day.  During the examination, 
the Veteran reported experiencing anger and a short temper, which 
accompanied/lead to physical violence.  He also reported 
avoidance symptoms, nightmares, and a heightened startle 
response.  Further, he stated his symptoms were aggravated by 
events like July 4th celebrations and watching movies concerning 
war.  The Veteran's significant other reported observing that the 
Veteran was "edgy," irritable, had diminished concentration, 
and experienced mood swings.  The examiner then reviewed the 
Veteran's pre-military history and his military experiences.  The 
Veteran reported that his leisure pursuits were limited to indoor 
activities, including reading, computer games, job-hunting, and 
cooking.  A mental status examination demonstrated the following 
symptomatology: an unimpaired thought process; an unimpaired 
ability to communicate; no hallucinations or delusions; normal 
eye contact; mildly tangential, but typically relevant and 
coherent responses; no inappropriate behavior; no suicidal or 
homicidal ideations; a "good" ability to maintain personal 
hygiene and conduct activities of daily living; full orientation 
to time, place, and person; unimpaired short- and long-term 
memory, but some difficulty with immediate memory; adequate 
concentration; no obsessive or ritualistic behavior; no panic; 
depression; sleep disrupted by nightmares when not on medication; 
persistent numbing of general responsiveness; markedly diminished 
interest in participating in significant activities; feelings of 
detachment or estrangement; and a restricted range of affect.  
The examiner then opined that the Veteran's difficulties with 
concentration are related to his diagnosed Attention Deficit 
Hyperactivity disorder and marijuana use.  Further, the examiner 
stated that marijuana use is generally related to problems with 
memory formation, but did not opine as to whether this was true 
in the Veteran's case.  Moreover, the examiner found that the 
Veteran's impulse control issues dated back to his pre-military 
days and that they were also associated with his Attention 
Deficit Hyperactivity disorder.  The diagnosis was PTSD and a GAF 
score of 53 was assigned.  Further, without the Attention Deficit 
Hyperactivity disorder, concentration problems due to marijuana 
use, and caffeine addiction that is "almost certainly" 
exacerbating irritability, the examiner opined that the GAF score 
assignable to the Veteran's PTSD was "around" 60.

In December 2007, the Veteran reported being easily irritated, 
recent nightmares, mood swings, racing thoughts, feeling a need 
to isolate, and impulsivity.  The Veteran denied recent drug or 
alcohol use, but that he gained weight due to inactivity.  The 
diagnosis was PTSD with a GAF score of 53.  Later in December 
2007, the Veteran endorsed becoming "quite irritable," which he 
attributed to a bad reaction to a recently prescribed medication.  
He denied aggressive, suicidal, and homicidal ideations.  A GAF 
of 50 was assigned.

In January 2008, the Veteran reported liking a prescription 
medication because it helped lessen his agitation; however, he 
was not sleeping well.  After treatment options were discussed, a 
GAF of 52 was assigned.  Later in January 2007, the Veteran 
reported doing "somewhat better," but that his temper and 
"reactivity" was very problematic.

In March 2008, the Veteran reported that he and his significant 
other had moved into a now home, which helped a great deal, but 
that he was experiencing increased anxiety.  He also reported 
that he had been "very, very short-tempered."  Later in March 
2008, the Veteran reported that he had reduced his coffee intake 
to one cup, had not been dreaming at all of late, and his mood 
swings were controlled.  He denied aggressive, suicidal, and 
homicidal ideations.  A GAF score of 54 was assigned.

In April 2008, the Veteran indicated that his temper had been 
better due to his efforts to remain busy and because there were 
fewer people around.  He endorsed increased memory difficulties, 
saying that he was forced to use a hand-held global positioning 
system to navigate.  During a later April 2007 treatment session, 
the Veteran stated that he was sleeping well, with only 
occasional dreams; that his mood swings remained in control; and 
denied suicidal and homicidal ideations.  A GAF of 55 was 
assigned.  A third treatment session in April 2007 demonstrated 
that the Veteran endorsed recent agitation that he and his 
significant other attributed to a new prescription medication for 
Attention Deficit Hyperactivity disorder.  The Veteran was 
instructed to stop taking the medication.  He also stated that 
that he continued to sleep well at night and denied suicidal and 
homicidal ideations.  His GAF score was 54.

In May 2008, the Veteran reported having a very difficult time 
recently, feeling much more depressed and that everything was 
"crashing in around him."  He stated that he was disappointed 
that he actually wakes up in the morning.  He also reported 
experiencing 4 panic attacks in April, locking himself in the 
basement as a means to prevent imposing his symptoms on others.  
Later in May 2008, the Veteran reported being irritable, but less 
agitated since discontinuing an Attention Deficit Hyperactivity 
disorder medication.  He also reported sleeping well, without 
many dreams.  He denied aggressive thoughts and use of alcohol or 
marijuana.  A GAF score of 54 was assigned.  During a third May 
2008 treatment session, the Veteran reported punching a hole in a 
wall the previous day, but the precipitating circumstances were 
not provided.  He also reported nightmares and feeling 
"groggy," but denied aggressive thoughts, including suicidal 
and homicidal ideations.  The Veteran was assigned a GAF score of 
52.

In June 2008, the Veteran reported undergoing a sleep study 
because he was unable to attain restful sleep without 
prescription medication.  He stated that agitation had built up 
in him over a several-day period, which he released by punching a 
hole in the wall; he went to an emergency room for treatment.  
The Veteran endorsed using marijuana because it was more 
effective in calming him down and coping with his physical pain.  
The Veteran was prescribed Depakote.  In a second June 2008 
treatment session, the Veteran reported increased nightmares, 
more frequent and intense anger, and "shaking" since starting 
Depakote.  He was instructed to discontinue use of the 
medication.  In a third June 2008 treatment session, the Veteran 
reiterated his symptoms after starting Depakote.  He also stated 
that he stopped using marijuana 4 or 5 days previous and that he 
was willing to quit.  He denied aggressive thoughts, including 
suicidal and homicidal ideations.  A GAF score of 52 was 
assigned.

In July 2008, the Veteran attended 4 group therapy PTSD treatment 
sessions.  During these sessions, the Veteran was characterized 
as "very active," sharing his military experiences.  He stated 
during one of the session that the biggest challenge in 
transitioning out of active service was dealing with civilians.  
In another session, he stated that he recently realized that he 
could control his behavior even when being insulted, but that his 
fiancée restricted his access to firearms.  He further shared 
that he occasionally did not trust himself and continued to have 
difficulties controlling his anger.  In the final July 2008 
session, the Veteran stated that avoided crowded places, shopped 
at off-peak hours, and consciously avoided people that would 
provoke his anger.

In January 2009, the Veteran underwent a VA examination to 
ascertain the severity of his service-connected PTSD.  The 
examiner reviewed the Veteran's previous treatment history, 
current prescription medication list, post-service employment 
history, and marital and family relationships.  With respect to 
substance abuse, the Veteran reported consuming a single 
alcoholic beverage on New Year's Eve, but none otherwise.  He 
also reported that he used marijuana "on occasion," which the 
Veteran's fiancée clarified to mean an average of twice each 
week.  Since the last VA examination, the Veteran endorsed 
thoughts of becoming assaultive and getting angry very easily.  
He further endorsed suicidal and homicidal thoughts without a 
plan or intent.  He said that he did not fear death and did not 
feel compassion.  A mental status examination demonstrated the 
following symptoms:  dressed casually; questionable ability to 
maintain personal hygiene; restlessness; agitation; fair eye 
contact; interaction in a cooperative manner; appropriate 
behavior; speech that was "rather" rapid and pressured; 
answered questions in a tangential and circumstantial manner; no 
hallucinations, delusions, or psychotic symptoms; alert and 
oriented to time, place, and person; a circumstantial and 
tangential thought process; intelligence within normal limits; a 
depressed and anxious mood; a labile and "rather" constricted 
affect; somewhat depressed; "hardly any" motivation; 
psychomotor agitation and retardation; feelings of worthlessness 
and guilt; difficulty with concentration; reduced libido; easily 
irritated; suicidal and homicidal ideations; subjective reports 
of panic attacks; dislike of crowds; subjective reports of 
ritualistic or compulsive behaviors; and difficulties with 
impulse control.  With respect to the Veteran's memory, the 
examiner determined that the Veteran's immediate recall was good, 
but that the Veteran seemed to have moderate long- and short-term 
memory impairment.  The diagnoses were PTSD; a mood disorder, not 
otherwise specified; and panic disorder with agoraphobia.  The 
examiner assigned an overall GAF score of 43, explaining that a 
score for a specific diagnosis would require speculation due to 
the high interactive quality of the diagnosed disorders.  

In April 2009, the Veteran reported that he and his fiancée did 
not have an active sex life and that his depression was getting 
worse.

In May 2009, the Veteran reported being increasingly frustrated 
and easily overwhelmed despite his best efforts to avoid 
confrontations.  Recent stressing events included receiving the 
results of a physical capacity test, his fiancée needing to 
undergo carpel tunnel surgery, increasing physical pain, and not 
being admitted to a particular treatment program.  Later in May 
2009, the Veteran reported becoming increasingly emotionally 
numb, even with respect to his fiancée.

In June 2009, during a group therapy session, the Veteran was 
deemed "very active."  He reported recently having nightmares, 
but was unsure why.  He reported becoming angry when wrongly 
accused of breaking a gaming consul, but that he was able to 
control his anger and not escalate the situation into a physical 
confrontation.  In a second June 2009 treatment session, the 
Veteran reported sleeping so soundly that he would wet the bed 
because he could not wake up.  He also reported that, when he is 
forced to drive alone, he thoroughly inspected the vehicle; a 
task he did not perform if he were being accompanied.

In July 2009, the Veteran reported recurrent bad dreams, night 
sweats, flashbacks, hypervigilance, anxiety, and avoidance 
behavior.  His primary concern was anxiety escalating into panic 
attacks when in public.  A mental status examination demonstrated 
the following symptoms:  fairly well-groomed; good eye contact; 
euthymic affect; good cognition; speech that was fluent, of 
regular rate and volume; mild anxiety; appearing depressed; an 
integrated thought process; no suicidal and homicidal ideations; 
irritable; angry; and no symptoms of mania or psychosis.  He also 
reported continued difficulty concentrating, being easily 
distracted so that he was sometimes unable to finish tasks.  It 
was unclear from this report whether the concentration 
difficulties were associated with the Veteran's PTSD or Attention 
Deficit Hyperactivity disorder.  The diagnosis was PTSD, "in 
fair stability."  No GAF score was assigned.

During a September 2009 group therapy session, the Veteran 
reflected upon the instances during his active duty service 
wherein his life was threatened.  Further, he expressed a desire 
to become less reactive to certain stimuli.  He went to discuss 
increasing tension in his household.  In an individual therapy 
session in September 2009, the Veteran indicated that he wanted 
to address directly his anxiety and to learn better coping 
methods.  He reported ongoing problems with going to stores with 
large crowds; hypervigilance; and isolative behaviors.

In October 2009, the Veteran reported a particularly vivid 
nightmare involving a house fire, and an instance of revisiting.  
The Veteran then reported that he received an increase in his 
"compensation" and that he was going to purchase a large screen 
television with the money.  During the session, the Veteran 
avoided emotionally charged content.  He reported watching a 
military-related documentary movie and forcing himself to play a 
war-themed video game, both in order to "challenge" his 
revisiting symptoms and anxiety.

In November 2009, the Veteran was seen for follow-up treatment 
for his service-connected PTSD.  He reported anxiety; 
irritability; and 2 instances of "high anxiety" since July 
2009.  He reported ongoing anxious reactions to external stimuli.  
A mental status examination revealed the following:  
appropriately attired; cooperative; friendly; good eye contact; 
mild anxiety; mildly depressed mood; speech that was fluent and 
of regular rate and volume; openly shared thoughts, feelings, and 
behavior; integrated thought processes; no suicidal or homicidal 
ideations; and no hallucinations or delusions.  The diagnosis was 
PTSD, stable.  No GAF score was provided.

In February 2010, the Veteran reported increased nightmares and, 
although he was unable to remember the content thereof, he said 
that he would wake up with sweat on his forehead and his heart 
pounding.  A mental status examination demonstrated the 
following:  young looking; fairly groomed; cooperative; friendly; 
good eye contact; reasonably euthymic affect; cognitively good; 
speech that was fluent and of regular rate and volume; mildly 
anxious; mildly depressed mood; no aberrant behavior or 
involuntary movement; integrated thought processes; and no 
suicidal or homicidal ideations.  The diagnosis was PTSD, stable, 
with recent relapse of nightmares that were decreasing in 
frequency.

In March 2010, the Veteran reported that he increased his 
marijuana usage at least in part for pain management purposes; he 
also endorsing a lack of desire to go anywhere or do very much.  
The Veteran's fiancée expressed concern that the Veteran only 
played video games and performed magic tricks.  She also reported 
observing increased irritability and outbursts of anger.  A 
mental status examination revealed the following:  casually, but 
neatly dressed; good eye contact; an activity level within normal 
limits; very cooperative; normal speech; continued difficulties 
with pain and avoidance; thought content and an affect that was 
appropriate to the topic at hand; no indication of suicidality or 
homicidal ideations; good judgment; and improving insight.

In April 2010, the Veteran recounted a head injury that occurred 
during his active duty service.  A mental status examination 
echoed the findings from March 2010.  Later that same month, the 
Veteran reported struggling with depression and, not being 
suicidal, but wanting to "just get away into the woods by 
himself."  He reported ongoing intrusive memories; nightmares; 
and a sense of hopelessness.  A mental status examination 
resulted in findings similar to those in the previous 2 
examinations, with the following exceptions:  he was quieter than 
usual and, with respect to his activity level, he shifted in his 
chair multiple times.

The Veteran and his fiancée testified at the September 2010 Board 
hearing that the symptoms found during the January 2009 VA 
examination had been present since the Veteran's service 
discharge.  As such, they asserted that the 70 percent evaluation 
that was granted on and after September 18, 2008, should extend 
back to the day after the Veteran's date of discharge.  The 
Veteran went on to testify about his course of post-service 
treatment, employment history, and his ability to interact with 
other people, including his children.

Prior to September 18, 2008, the Veteran was assigned GAF scores 
predominately ranging from 52 to 55, indicating moderate symptoms 
or moderate difficulty in social and occupational functioning 
with one GAF score of 50, indicating serious symptoms or any 
serious impairment in social and occupational functioning.  
Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record 
relevant to this time period and set forth a decision based on 
the totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered, but 
is not determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  Id.; 
see also 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95, 60 Fed. Reg. 
43186 (1995).

Prior to September 18, 2008, the Veteran's PTSD was marked by 
orientation to time, place, and person; good eye contact; speech 
that was mildly tangential, but relevant, coherent, logical, not 
pressured, and with no loose association; no inappropriate 
behavior; no delusions or hallucinations; an unimpaired thought 
process; an unimpaired ability to communicate; an ability to 
maintain personal hygiene and conduct activities of daily living; 
fair or adequate concentration; unimpaired short- and long-term 
memory, but difficulty with immediate memory; no obsessive or 
ritualistic behavior; panic attacks; fair insight and judgment; 
no suicidal or homicidal ideations; a restricted range of affect; 
depression affecting the ability to function effectively; 
impaired impulse control, with unprovoked irritability, with 
periods of violence; sleep disrupted by nightmares when not on 
medication; persistent numbing of general responsiveness; 
markedly diminished interest in participating in significant 
activities; feelings of detachment or estrangement; and 
difficulty with adapting to stressful circumstances.  Moreover, 
during this period of time, the Veteran was assigned GAF scores 
that predominately indicated borderline moderate/serious symptoms 
or moderate/serious difficulty in social and occupational 
functioning.  Based on a longitudinal review of the evidence of 
record dated prior to September 18, 2008, the Board finds the 
symptoms associated with the Veteran's service-connected PTSD 
more closely approximated the criteria for a 70 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; 
Fenderson, 12 Vet. App. at 126.  As such, the Board finds that an 
initial 70 percent rating for the Veteran's PTSD is warranted for 
the entire period prior to September 18, 2008.  

On and after September 18, 2008, the only GAF score of record was 
43, indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The examiner that 
assigned this GAF score was unable to filter out the Veteran's 
service-connected PTSD from his other conditions given their high 
interactive quality.  As noted above, although GAF scores are 
important in evaluating mental disorders, the Board must consider 
all the pertinent evidence of record dated on and after September 
18, 2008, and set forth a decision based on the totality of the 
evidence in accordance with all applicable legal criteria.  See 
Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by word or 
by a GAF score, is to be considered, but is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  Id.; see also 
38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186.

On and after September 18, 2008, the Veteran's PTSD was marked by 
the following symptomatology: dressed casually; fair to good eye 
contact; cooperative; appropriate behavior; alert and oriented to 
time, place, and person; intelligence within normal limits; good 
cognition; no aberrant behavior or involuntary movement; no 
symptoms of mania or psychosis; a predominately integrated 
thought process, but was noted to be circumstantial and 
tangential on one occasion; no hallucinations or delusions; 
restlessness; speech that was occasionally "rather" rapid and 
pressured, but was otherwise fluent and of regular rate and 
volume; answered questions in a tangential and circumstantial 
manner; a labile and "rather" constricted affect at times; 
depression; intrusive memories; nightmares; a sense of 
hopelessness; "hardly any" motivation; psychomotor agitation 
and retardation; feelings of worthlessness and guilt; difficulty 
with concentration; reduced libido; easily irritated; panic 
attacks; dislike of crowds; ritualistic or compulsive behaviors; 
difficulties with impulse control; anxiety; and good immediate 
memory recall, but moderately impaired long- and short-term 
memory.  Further, during the January 2009 VA examination, the 
Veteran's fiancée explained that the Veteran needed to be 
reminded to bathe, change clothes, wash his hair, and brush his 
teeth.  This, and the fact the Veteran showed up at the 
examination unshaven, led to a finding of "questionable" 
ability to maintain personal hygiene; however, no evidence dated 
after January 2009 demonstrated that the Veteran had poor hygiene 
or that he was unable to carry out the activities of daily 
living.  Moreover, during the January 2009 VA examination, the 
Veteran reported suicidal ideations on a weekly or twice-weekly 
basis, but that he had no plan or intent.  Following the VA 
examination, the Veteran did not again report such ideations and, 
instead, specifically denied them.  As mentioned above, the 
Veteran was assigned only one GAF score, which indicated serious 
symptoms or any serious impairment in social, occupational, or 
school functioning.

Based on a longitudinal review of the evidence of record since 
the initial grant of service connection for PTSD, the Board finds 
the symptoms associated with the Veteran's service-connected PTSD 
do not meet the criteria for the maximum 100 percent evaluation.  
38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson, 12 Vet. App. 
at 126.  The objective evidence of record dated do not 
demonstrate total occupational and social impairment, due to such 
symptoms as persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; disorientation to time and place; memory loss for names 
of close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Consequently, the Board finds 
that the criteria for evaluation in excess of 70 percent for the 
Veteran's service-connected PTSD have not been met at any point 
since the initial grant of service connection for PTSD.  
38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson, 12 Vet. App. 
at 126.

C.  Extraschedular

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds the Veteran's disability picture since the 
initial grant of service connection for PTSD, is not so unusual 
or exceptional in nature as to render the 70 percent rating 
inadequate.  The Veteran's service-connected PTSD is evaluated as 
a psychiatric disability, the criteria of which is found by the 
Board to specifically contemplate the level of occupational and 
social impairment caused by this disability.  Id., see also 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Since the initial grant of 
service connection, the Veteran's PTSD was manifested by 
orientation to time, place, and person; fair to good eye contact; 
intelligence within normal limits; speech that was mildly 
tangential, but relevant, coherent, logical, not pressured, and 
with no loose association; occasional inappropriate behavior; no 
delusions or hallucinations; an unimpaired thought process; an 
ability to maintain personal hygiene and conduct activities of 
daily living; fair or adequate concentration; panic attacks; fair 
insight and judgment; no suicidal or homicidal ideations; a 
restricted range of affect; no aberrant behavior or involuntary 
movement; psychomotor agitation and retardation; no symptoms of 
mania or psychosis; a predominately integrated thought process, 
but was noted to be circumstantial and tangential on one 
occasion; no hallucinations or delusions; restlessness; speech 
that was occasionally "rather" rapid and pressured, but was 
otherwise fluent and of regular rate and volume; one instance of 
answering questions in a tangential and circumstantial manner; a 
labile and "rather" constricted affect at times; depression; 
sleep disrupted by nightmares when not on medication; intrusive 
memories; persistent numbing of general responsiveness; markedly 
diminished interest in participating in significant activities; a 
sense of hopelessness; feelings of worthlessness and guilt; 
difficulty with concentration; reduced libido; easily irritated 
and feelings of detachment or estrangement; reports of 
ritualistic or compulsive behaviors; difficulties with impulse 
control, with unprovoked irritability, with periods of violence; 
anxiety; and good immediate memory recall, but moderately 
impaired long- and short-term memory; dislike of crowds; with 
Global Assessment of Functioning scores that predominately 
indicated borderline moderate/serious symptoms or 
moderate/serious difficulty in social and occupational 
functioning.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's PTSD symptoms are more than adequately 
contemplated by the 70 percent disability rating.  A rating in 
excess thereof are provided for certain manifestations of the 
service-connected low back disorder, but the medical evidence of 
record does not demonstrate that such manifestations are present 
in this case.  The criteria for the initial 70 percent disability 
rating more than reasonably describes the Veteran's disability 
level and symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9411.

Thus, based on the evidence of record, the Board finds that the 
Veteran's disability picture cannot be characterized as an 
exceptional case so as to render the schedular evaluations 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met for either time period 
and, consequently, the Board finds that the Veteran is not 
entitled to a referral for extraschedular ratings.  Thun, 22 Vet. 
App. at 115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against an initial evaluation in excess of 70 
percent at any time during the appeal period, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

Service connection for bilateral patellofemoral syndrome is 
dismissed.

A compensable initial evaluation for hammertoe, status post 
arthrodesis, proximal interphalangeal joint and distal 
interphalangeal joint of the left second toe, is dismissed.

A compensable initial evaluation for hammertoe, status post 
arthrodesis, proximal interphalangeal joint and distal 
interphalangeal joint of the right second toe, is dismissed.

Since the grant of service connection for PTSD, an initial 70 
percent rating, but no more, is granted.


REMAND

In September 2010, after his claims had been certified to the 
Board, the Veteran submitted evidence demonstrating his claimed 
post-service employment history.  Therein, the Veteran claimed 
that he became to disable to work on June 15, 2007, the date of 
his service discharge.  He also indicated that he applied for a 
position as a "laborer" in July 2007, and for positions 
performing computer work and computer repair work from 2008 to 
2009.  Despite these applications, the Veteran indicated that he 
had not been employed since his service discharge.  The Veteran 
submitted a contemporaneous waiver of RO review of the evidence 
submitted after certification of his claims to the Board.  
38 C.F.R. § 20.1304 (2010).  

Even considering the evidence submitted after certification, the 
Board finds that the evidence of record is insufficient for 
purposes of determining whether the Veteran is incapable to 
obtaining and retaining substantially gainful employment due 
solely to his service-connected disabilities, to include PTSD.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes); see 
also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be 
service-connected, as part of a claim for increased 
compensation).  The evidence of record included two forms wherein 
doctors indicated that the Veteran was incapable of working.  
Further, in one of the forms, the doctor advised the Veteran not 
to work.  These forms listed Bipolar Disorder, not otherwise 
specified; alcohol abuse; and cannabis abuse, in addition to the 
Veteran's service-connected PTSD, as the diagnoses underlying the 
determination of unemployability.  The doctors did not provide 
rationales for the opinions.  A medical opinion that contains 
only data and conclusions without any supporting analysis is 
accorded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).  An opinion that is unsupported and unexplained 
is purely speculative and does not provide the requisite degree 
of certainty.  Id.; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Consequently, the evidence of record did not include an 
assessment of the impact that the Veteran's service-connected 
disabilities have on his employability.  As such, the Board finds 
that a remand is warranted in order to afford the Veteran a VA 
examination, to include a Social and Industrial Survey.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA 
examination in order to ascertain the impact 
of his service-connected disabilities on his 
employability.  In this regard, the examiner 
should note that service connection is 
currently in effect for PTSD; posttraumatic 
headaches; tinnitus; bilateral hearing loss; 
sinusitis; and bilateral hammertoe, status 
post arthrodesis, proximal interphalangeal 
joint and distal interphalangeal joint, 
second toe.  The examiner must evaluate and 
discuss the effect of all of the Veteran's 
service-connected disabilities, both singly 
and jointly, on the Veteran's employability.  
The examiner must opine as to whether the 
Veteran's service-connected disabilities, 
without consideration of his nonservice-
connected disabilities, render him unable to 
secure or follow a substantially gainful 
occupation.  A complete rationale for all 
opinions expressed must be included in the 
examination report.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained and associated 
with the Veteran's claims file that shows 
that notice scheduling the examination was 
sent to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.

3.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If the benefit remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


